Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 15 May 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia May. 15. 1791.

Your favor of April 30. came to hand on the 7th. inst. and I thank you for your information relative to the Opossum, which I hope the  next season will enable you to complete. You may count it as fortunate that so interesting an investigation remains still to be made, and that, being made with care and science, it cannot fail to attract general notice.—In my letter of last week I mentioned my fear that Capt. Stratton was lost, with J. Eppes’s baggage and 4. hhds. of my tobacco. He is since arrived, and will sail tomorrow for Richmd. He has received on board the following parcels addressed to the care of Mr. James Brown merchant at Richmond.


TI. No. 1.
A box of books. to wit. Encyclopedie. Buffon. Tacitus, and Journaux de Physique for yourself. Sacontalá and the Magazins des modes for Patsy Anacharsis for Maria. Herrera. The history of Florida, and Acosta to be put into the library.


No. 2.
A box with 7. Venetian blinds for the windows at Monticello.


3.
A box, containing your harness.


4.
A box of linen and stockings of mine. The latter article will furnish a good deal of employment for Bet if opened and given out to her.


5.
A bale, containing 4. mattrasses for the house, a calash for Patsy and 12. yds. striped Nankeen for Maria. I thought it safest to send this last by Stratton, and not by the stages as I had proposed in my letter to her.


6.
A bale, containing 2. mattrasses for the house, and a box with two panes of glass for Mrs. Lewis.


7.
A bale, containing Sally’s bedding from France.N.B. James’s bedding is in one of the bales; I don’t know which. A dozen and a half Windsor chairs. They are loose and will probably be rubbed.


I hope my tobo. will all come on now as soon as possible, except that which was fired. One of those hhds. Stratton brought was of this kind, and cannot be sold here at all. I will thank you to desire Mr. Lewis to take effectual measures to retain there the fired tobo. as, should it come here, I shall be obliged to send it back again to Richmond, which will cost a dollar a hundred, the coming and going. I am afraid my letter of Feb. 9. to Mr. Lewis never got to hand. The objects of it were to inform him of the sale of my tobo. here, to press a final settlement of my bargain with Ronald, and to advertize the Elkhill lands for sale. Not having seen the advertisement in Davies’s paper, has excited my fear that the letter miscarried.  Perhaps it may have been put into some other paper. For fear it should have miscarried I will add the same form for the advertisement at the end of this letter. That of Feb. 9. was important for the other two objects also. It certainly ought to have got to hand before the date of your letter of Apr. 4. wherein you say he was still waiting my directions relative to the tobacco. I set out tomorrow on a journey to lakes George and Champlain, down Connecticut river, and through Long island back to N. York and this place, so that you will not hear from me for a month to come. I inclose you Bache’s as well as Fenno’s papers. You will have percieved that the latter is a paper of pure Toryism, disseminating the doctrines of monarchy, aristocracy, and the exclusion of the influence of the people. We have been trying to get another weekly or halfweekly paper set up excluding advertisements, so that it might go through the states, and furnish a whig-vehicle of intelligence. We hoped at one time to have persuaded Freneau to set up here, but failed. In the mean time Bache’s paper, the principles of which were always republican, improves in it’s matter. If we can persuade him to throw all his advertisements on one leaf, by tearing that off, the leaf containing intelligence may be sent without over-charging the post, and be generally taken instead of Fenno’s. I will continue to send it to you, as it may not only amuse yourself, but enable you to oblige your neighbors with the perusal. My love to Martha and Maria, and be assured yourself of the sincere attachment of Dear Sir Your’s affectionately,

Th: Jefferson


FOR SALE. … Note. I would leave Mr. Lewis to decide whether it is best to mention the price of the lands in the advertisement. If he thinks not, that may be struck out, and insert instead of it ‘the purchase money to be paid by instalments in 1793. 4. 5. 6.’ with interest from the delivery, &c.

